Citation Nr: 1607023	
Decision Date: 02/24/16    Archive Date: 03/01/16

DOCKET NO. 09-23 112	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to service connection for a left hip disability, to include as secondary to a service-connected right knee disability.

2. Entitlement to service connection for a left knee disability, to include a meniscal tear and degenerative joint disease (DJD), to include as secondary to a service-connected right knee disability.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Wendell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1990 to May 1996.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia. 

By way of background, in his notice of disagreement, the Veteran included the issues of service connection for gastroesophageal reflux disease (GERD) and depression. However, in his substantive appeal, the Veteran specifically limited his appeal to the left knee and left hip disabilities. Therefore, only those two issues are currently on appeal.

The Board remanded the issues on appeal for additional development in November 2013. The requested opinions having been obtained, the Board finds the directives have been substantially complied with and the matter again is before the Board. D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ) in June 2013. A transcript of the hearing is associated with the electronic claims file.

The Board has reviewed the electronic records maintained in both Virtual VA and the Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.


REMAND

If VA undertakes to provide an examination, the examination must be adequate. Daves v. Nicholson, 21 Vet. App. 46, 52 (2007). A medical opinion is inadequate if it does not take into account the Veteran's reports of symptoms and history (even if recorded in the course of the examination). Dalton v. Peake, 21 Vet. App. 23 (2007). In this case, the examiner stated in the June 2014 addendum opinion that the left knee disability was not related to service as the Veteran's left knee was asymptomatic at separation (citing to a December 2007 VA examination), the left knee meniscal tear was not diagnosed until years after service, and the current DJD was consistent with aging. 

However, in his June 2013 testimony the Veteran specifically stated that his left knee pain began in-service following his right knee surgery, giving an approximate year of 1993. The Veteran further indicated that the pain has been present, and worsening, since. The examiner did not address these statements in arriving at her conclusion. Further, the cited December 2007 VA examination made no findings concerning left knee symptomatology at separation, and the Veteran waived his right to a separation hearing upon exiting the Air Force. As such, it is unclear how the examiner arrived at the conclusion that the Veteran's left knee was asymptomatic at separation. Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993). As such, the Board must unfortunately remand the claim for an addendum opinion concerning the etiology of the Veteran's left knee disability.

As the development ordered below for the left knee disability may result in further evidence relevant to the Veteran's claim of service connection for a left hip disability, the two claims are inextricably intertwined and the left hip disability must also be remanded. Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:
1. Contact the Veteran and request that he submit or authorize for release all private treatment records associated with his claimed disabilities.

Then, make appropriate efforts to obtain any records so authorized for release. All actions to obtain the records should be documented. If the records cannot be located or do not exist, the Veteran should be notified and given an opportunity to provide them.

2. Obtain all further outstanding VA medical treatment records concerning the claimed disabilities.

All actions to obtain the records should be documented. If the records cannot be located or do not exist, a memorandum of unavailability should be associated with the claims file, and the Veteran should be notified and given an opportunity to provide them.

3. After undertaking the development listed above to the extent possible, obtain an addendum opinion from the examiner who provided the April 2014 VA examination, or another appropriate medical professional if the examiner is unavailable. The electronic claims file must be reviewed, and a note that it was reviewed should be included in the report. If the reviewer determines that additional examination of the Veteran is necessary to provide a reliable opinion, such examination should be scheduled. After reviewing the claims file, the reviewer should answer the following question:

Is it at least as likely as not (a fifty percent probability or greater) that the Veteran's left knee disability is related to his active duty service, to include his 1993 right knee surgery and his 1991 left knee injury?

A detailed rationale for the opinion must be provided. Review of the entire claims file is required; however, attention is invited to an April 1991 service treatment record reflecting left knee trauma resulting in a contusion and tenderness on the medial aspect, a May 1991 in-service x-ray report on the left knee, treatment records showing an in-service right knee surgery, and the Veteran's June 2013 testimony that his left knee pain began in service, and has continued since, due to overuse of the left leg following right knee surgery. See June 2013 Hearing Transcript at 3-4.

If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge. See Jones v. Shinseki, 23 Vet. App. 382 (2010).

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as against it.

4. Thereafter, readjudicate the issues on appeal. If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last statement of the case. The Veteran and his representative should be afforded the applicable time period in which to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2015).




